Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	DETAILED ACTION

1. This application is in condition for allowance except for the presence of claims 29-35 directed to nonelected  invention  without traverse. Accordingly, claims 29-35 been canceled.


2. Claims  28, 36, 38-41  are pending and allowed.



EXAMINER'S AMENDMENT

3.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.


In the Claims:

4.  Claims 29-35 have been canceled.


REASONS FOR ALLOWANCE

5. The following is an Examiner's Statement of Reasons for Allowance: 

The previous  rejection of  record, mailed on 11/04/2021 is hereby withdrawn in view of: 

(i) The Examiner’s Amendment set forth supra;
 
(ii) Applicant’s statement  filed on 05/03/2022 that WO2007/119774 and the claimed invention were, at the time the claimed invention was made, ,co-owned by CHUGAI SEIYAKU KABUSHIKI KAISHA.

(iii) Declaration filed under 37 CFR1.132 by Dr. KATAYAMA on 05/03/2022.  Said   declaration  stated  that :

“Selecting specific nutrients and their concentrations to be used in a fed-batch medium for fed-batch culturing of a specific cell type cannot be determined by applying routine experimentation approach based on nutrient concentrations in an initial culture medium.

The specification as filed of the above identified application provides in Example 3 evidence of surprising and unexpected antibody yield for the fed-batch medium with the three specific amino acids, namely, serine, tyrosine and cysteine used in the concentrations recited in claim 28 (Ser, Cys, Tyr medium) when culturing a CHO cell in comparison to (a) a fed-batch medium to which neither of serine, tyrosine and cysteine were added (Control medium); (b) a fed-batch medium to which only cysteine and tyrosine but not cysteine were added (Cys, Tyr medium); (c) a fed-batch medium to which only serine and tyrosine but no cysteine were added (Ser, Tyr medium); and (d) a fed-batch medium to which only serine and cysteine but no tyrosine were added (Ser, Cys medium). Specifically, the antibody yield for the Ser, Cys, Tyr medium was 1.87 g/L, while the antibody yields for the Control medium, the Cys, Tyr medium, the Ser, Cys medium and the Ser, Tyr medium were 1.16 g/L, 1.18 g/L, 1.47 g/L and 1.41 g/L, respectively.

  A person skill of ordinary skill in the art would not have expected the superiority of the antibody yield for the Ser, Cys, Tyr fed-batch medium compared to the antibody yields for the Control fed-batch medium, the Cys, Tyr fed-batch medium, the Ser, Cys fed-batch medium and the Ser, Tyr fed-batch medium because each of the Control fed-batch medium, the Cys, Tyr fed-batch medium, the Ser, Cys fed-batch medium and the Ser, Tyr fed-batch medium is as possible based on the cited references as the Ser, Cys, Tyr fed-batch medium, which corresponds to the fed-batch medium of claim 28. “



6. The prior art does not teach or suggest a method of producing an antibody by culturing a CHO cell by fed-batch culture as recited in claims 28,36,38-41.


7.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/ 272-0840  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Kolker can be reached on 571/ 272-3181.  

The fax number for the organization where this application or proceeding is assigned is 571-273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644